Vanderburgh, J.
The question involved here is the validity of the tax-title claimed to have been acquired by the defendant to the lands in controversy. One ground upon which it is attacked is that the published list does not contain a correct description of such land. The land in controversy is correctly described in the county auditor’s list of delinquent taxes for the year in question as follows:
In whose name assessed. Subd. Sec. Town. Range. No. acres. Tax.
II. D. Gurney. Lot 3 8 32 21 233/4 1 71
But in the published list, as shown by the return, the description relied on appears at the head of the tenth column thereof, as follows :
Name. Lot. See. Acres. Amt.
Guernsey, H. D. 3 8 233/4 1 71
Other descriptions follow; and lower down in the same column, and extending across it, appeared “Town 32, Bange 22,” and at the bottom of the ninth column appeared, in like manner: “Town 32, Bange 21.” The return fails to show the location of other townships and ranges on the list, and'does not show that any were placed at the head of the list; but it is expressly stated that after the notice the list proceeds as follows:
“Names of owners. Subd. of sec. Sec. Acres. Amt.”
The point made that the published list is not a correct copy of the list filed, and that upon the list itself, as published, as shown by the return, it does not appear with sufficient certainty in which township or range the lands are included, must be held to be well taken. This, we think, is not covered by the explanatory recital that the town and range were printed across the column in separate lines, and that under such lines appeared the subdivision of the section. This would *71not relieve the uncertainty if there were no town and range placed at the head of the list, and it does not appear that there were, but the fair inference is to the contrary.
Order affirmed.